DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-15 and 18-19  of copending Application No. 16710274. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to the same method utilizing the same treatment fluid and further require at least partially solidifying the treatment fluid which fully anticipates the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 8-10 and 17-20  are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, 11, 12, 15 and 18-19  of copending Application No. 17170262. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to the same method utilizing the same treatment fluid containing the same thermoresponsive hydrogel with the same thickening transition temperature   and overlapping amount and further require at least partially solidifying the treatment fluid which fully anticipates the instant claims or render the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 16 and 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 16 and 20 contains the trademark/trade name pluronic F-127.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a thermoresponsive polymer and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-14 and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by US2010/0206569A1 (Gupta).
Regarding claims 1, 2, 4, 7, 11-12 and 14,  Gupta teaches a method comprises circulating a composition through a well bore as it is drilled into a subterranean formation ([0032]),  wherein the composition comprises an aqueous media, exemplified as water ([0044]),  and a thermoviscosifying polymer ([0032]),  which forms a gel upon exposure to  sufficient heat ([0009]). 
Regarding claims 3 and 13,  Gupta teaches the thermoviscosifying polymer is present in an amount of 10 to 20 wt.% ([0030]), which meets the claimed concentration. 
Regarding claim 8,  Gupta teaches formation of an association system between the thermoviscosifying polymers ([0029]).
Regarding claims 9 and 16,  Gupta teaches the thermoviscosifying polymer comprises acrylamide ([0015]). 
Regarding claim 10,  Gupta teaches the thermothickening composition can have an effective temperature of greater than or equal to 50°C, 70 °C, 100°C, 150°C or 180°C ([0041]), which meets the claimed thickening transition temperature. 
Claims 1-4, 6, 8-10 and  17-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by US2015/0233073 A1 (Zaitoun).
Regarding claims 1, 2,  4 and 17, Zaitoun teaches a method comprises injecting into a subterranean rock formation a water solution of a water-soluble  thermothickening polymer ([0009]-[0010]),  wherein the solution forms a gel inside the rock formation at an inner temperature being equal or superior to a  threshold temperature at which the thermothickening polymer  being able to form a gel ([0010]-[0012]).
Zaitoun further teaches that the thickening/gelling is reversible (Fig.  1). 
Regarding claims 3 and 19, Zaitoun teaches that the concentration of the thermos-thickening polymer is between 2500 ppm to 20,000 ppm ([0027]), exemplified as 10,000ppm ([0055]), i.e., 1%, which meets the claimed concentration. 
Regarding claim 6, Zaitoun teaches that the injection temperature is chosen to be low enough to allow the solution to reach a deep part of the pathway before turning into a gel ([0019] and [0020]). 
Regarding claim 8, Zaitoun teaches that the substituent groups in the macromolecular chains forms relative bonding ([0012]). 
Regarding claims 9 and 20,  Zaitoun teaches the thermothickening polymer comprises acrylamide, N-isopropylacrylamide groups ([0010]). 
Regarding claims 10 and 18,  Zaitoun exemplifies the gel temperature as 38 °C, 55 °C, etc. (Table 2), which meets the claimed thickening transition temperature. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta
The teachings of Gupta are set forth above.
Gupta does not teach the instantly claimed volume fraction of solids, however, since Gupta teaches the same method of applying the same thermally  thickening polymer in the same amount as claimed , one of ordinary skill in the art would have reasonable basis to expect that the Gupta thickening polymer would naturally form the same amount of solid gel as claimed under the same subterranean temperature condition. 

Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Zaitoun.
The teachings of Zaitoun are set forth above.
Zaitoun does not teach the instantly claimed volume fraction of gel solids, however, since Zaitoun teaches the same method of applying the same thermo thickening polymer in the same concentration as claimed, one of ordinary skill in the art would have reasonable basis to expect that the thermo thickening polymer of Zaitoun  would naturally form the same amount of solid gel as claimed under the same subterranean temperature condition. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY GULAKOWSKI can be reached on 571-2721302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768